Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application election of invention received 17 February 2022. Claims 1-20 are pending. Claims 1-7 are withdrawn as nonelected.
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 February 2022.
Claim Interpretation
Regarding claims 8, 15 and their dependents, the examiner notes that the step or instruction “. . . identifying intersecting slices that intersect the interface surface. . .” in claims 8 and 15 does not require the identification of at least one intersecting slice. Therefore, in the event of the identification no intersecting slices, the subsequent modification steps or instructions are not performed and considered optional. For more information regarding the treatment of claims directed to optional steps or instructions, see MPEP 2111.04 (II) and particularly Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, 12, 14, 18, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0134028 to Morovic et al. (‘028 hereafter).
Regarding claims 8 and 15, ‘028 teaches  a method of and computer readable medium containing instructions for manufacturing a three-dimensional article comprising: receiving an input file defining a geometry of the three-dimensional article (FIG 1a item 155); receiving information specifying an interface surface of the article over which the article will fit against a three-dimensional body (FIG 1a item 170); slicing the geometry (FIG 1a item 170); identifying intersecting slices that intersect the interface surface; and for the intersecting slices, altering a halftone range along the interface surface (FIG 1a 180).
Regarding claims 11 and 18, ‘028 teaches the method of or computer readable medium containing instructions wherein the geometry defines a main surface and the interface surface, the main surface is defined by N gray levels, the interface surface is defined by M gray levels, M < N (paragraph 0049).
Regarding claims 12 and 19, ‘028 teaches the method or computer readable medium wherein the altering the halftone range includes reducing a number of gray levels by at least 20% (0049).
Regarding claim 14, ‘028 teaches the method further comprising operating a print engine and fabricating a three-dimensional article with the slices including the altered slices (FIG 6a item 608).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘028 as applied to claims 8 and 15 above, and further in view of U.S. Patent Application Publication 2009/0042167 to Joseph Maria Van Der Zel (‘167 herafter).
Regarding claims 9 and 16, ‘028 does not teach a crown. In the same field of endeavor, additive manufacturing, ‘167 teaches the method or computer readable medium wherein the three-dimensional article is a dental crown (0002) for the benefit of individualizing a dental replacement.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘028 with those of ‘167 for the benefit of producing an individualized replacement crown via additive manufacturing.
Regarding claims 10 and 17, ‘028 does not teach a crown. In the same field of endeavor, ‘167 teaches the method and computer readable medium wherein the dental crown has a concave surface defining a cavity for receiving a tooth, the interface surface is an outer margin of the concave surface (FIG 11a item 115) for the benefit of mounting an individualized dental replacement.  A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘028 with those of ‘167 for the benefit of producing an individualized replacement crown via additive manufacturing.
Claims 13 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over ‘028 as applied to claims 8 and 15 above, and further in view of U.S. Patent Application Publication 2016/0176117 to Lee et al. (‘117 hereafter).
Regarding claims 13 and 20, ‘028 does not teach varying slice thickness. In the same field of endeavor, additive manufacturing, ‘117 teaches that it is known to vary the slice thickness of an additively manufactured part for the benefit of balancing the need for adequate resolution and manufacturing speed (paragraph 0024). A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘028 with those of ‘117 for the benefit of optimizing manufacturing speed and part resolution.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743